The plaintiff in error, hereinafter called defendant, was convicted of forgery in the first degree, and was sentenced to serve seven years in the state penitentiary.
The case was tried in April, 1930, and the appeal lodged in this court in October, 1930. No briefs in support of the appeal have been filed, nor was there any appearance for oral argument at the time the case was submitted.
Where an appeal is prosecuted to this court and no brief in support of the petition in error is filed and no appearance for oral argument made, this court will examine the record for jurisdictional errors and will read the evidence to ascertain if it reasonably supports the judgment, and if no fundamental error is apparent and the evidence is sufficient, the case will be affirmed.
The case is affirmed.
CHAPPELL and EDWARDS, JJ., concur. *Page 383